                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


ANDREW J. EICK and
DEAN F. KUSIK,

                        Plaintiffs,

               v.                                           Case No. 20-C-1263

PFIZER, INC., et al.,

                        Defendants.


                               ORDER STAYING PROCEEDINGS


       Plaintiffs filed a product liability action against Defendants alleging harm caused by the

use of Defendants’ product Dilantin. The parties have filed a joint motion to stay all proceedings

pending mediation, scheduled to begin by the end of June 2021. The joint motion to stay (Dkt.

No. 15) is GRANTED. All deadlines are hereby suspended, and the parties are directed to file a

status report on or before August 15, 2021.

       Dated at Green Bay, Wisconsin this 17th day of February, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




         Case 1:20-cv-01263-WCG Filed 02/17/21 Page 1 of 1 Document 16
